UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEVERLY WLIMORE, for and on behalf of
herself and other persons similarly situated,

                           Plaintiff,                           ORDER

             - against -                                   19 Civ. 9353 (PGG)

CHARTER COMMUNICATIONS a/k/a
SPECTRUM REACH

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference scheduled for April 9, 2020 is hereby adjourned to May 22, 2020

at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.


Dated: New York, New York
       March 24, 2020
